DETAILED ACTION
The applicant’s amendment filed on December 28, 2020 was received.  Claims New claim 11 was added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10, directed to an invention non-elected without traverse.  Accordingly, claims 7-10 have been cancelled (see Examiner’s Amendment below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen B. Parker on March 25th, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 7-11 are cancelled.
	Claim 1, at line 12, delete “each other, and” and replace with --each other,--.
	Claim 1, at line 16, delete “sealing plate.” and replace with the following: –sealing plate, and
	wherein the connection between the sealing plate and the base portion overlaps the boundary between the base portion and the lead portion in the short direction of the sealing plate.—

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the square battery of claim 1, specifically wherein in a short direction of the sealing plate, a boundary between the base portion and the lead portion is positioned on a first side with respect to a center of the sealing plate, and a connection between the sealing plate and the base portion is offset to a second side with respect to the center of the sealing plate, and wherein the connection between the sealing plate and the base portion overlaps the boundary between the base portion and the lead portion in the short direction of the sealing plate.

In park, the current collecting member 140 is connected to a cap assembly 30 by way of the first terminal hole 4.  Thus, because the terminal hole 4 is provided in the first current collector 42, it cannot be in line with a boundary between the second current collector 44 and the collecting plates 8a, 8b in the short direction of the current collecting member 140.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727